Citation Nr: 0611025	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
amebiasis.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1958 to July 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The appellant has appealed the 
initial 50 percent evaluation assigned to the post-traumatic 
stress disorder (PTSD) disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was granted 
(December 19, 2000).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, the issue on appeal is as stated on the 
title page.

After the case was certified to the Board, the appellant 
submitted additional evidence, namely the medical treatment 
records from his March 2004 psychiatric hospitalization in a 
VA facility.  In his March 2006 informal hearing 
presentation, the appellant's representative submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.  However, because the case is being 
remanded, the RO will have the opportunity to consider the 
evidence submitted to the Board in October 2004.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The issue of entitlement to an initial evaluation in excess 
of 50 percent for the PTSD disability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The RO issued a rating decision, in September 1984, that 
denied service connection for residuals of amebiasis; the 
appellant was notified of the denial in September 1984, but 
he did not appeal.

2.  Additional evidence submitted subsequent to the September 
1984 rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the September 1984 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for the residuals of amebiasis.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2001), 38 C.F.R. § 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his new and material evidence claim by 
correspondence dated in January 2001, and July 2003; these 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In addition, in the letters and in the August 2003 Statement 
of the Case (SOC), the RO informed the appellant about what 
was needed to reopen a previously denied claim and what the 
evidence had to show to establish entitlement to service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA and private medical records were 
obtained and associated with the claims file.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist or notify that is unmet.

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.

The appellant's claim for service connection for the 
residuals of amebiasis was originally denied in a September 
1984 rating decision.  The appellant was notified that same 
month and did not appeal.  The September 1984 rating 
decision, therefore, represents the last final action on the 
merits of that service connection claim.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  This rating action also represents the 
last final decision on any basis as to the issue of 
entitlement to service connection for the residuals of 
amebiasis.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The September 1984 rating 
decision is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
appellant's residuals of amebiasis claim may be reopened only 
if new and material evidence has been secured or presented 
since the September 1984 rating decision.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  While 38 C.F.R. § 3.156(a) has been 
amended, that amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The appellant's claim 
was filed in December 2000.

The evidence considered by the RO in reaching its September 
1984 rating decision included the appellant's DD 214 and 
service medical records, as well as his August 1984 VA Form 
21-526.  The appellant's claim was denied because the 
evidence of record did not demonstrate any current residuals 
of amebiasis.  While the evidence of record demonstrated that 
the appellant had been diagnosed with, and treated for, that 
condition in service, the RO determined that the in-service 
amebiasis was acute and transitory and resolved without 
residuals.

The evidence added to the claims file after the September 
1984 rating decision denial includes retired military medical 
treatment records dated between October 1984 and June 1993; 
VA inpatient and outpatient medical treatment records dated 
between 2000 and 2004; the reports of the VA examinations 
conducted in December 1984, and March 2001; private inpatient 
and outpatient medical treatment records dated between 1997 
and 2003; and various written statements submitted by the 
appellant, his spouse and his representative.

The appellant and his spouse maintain that the appellant has 
experienced constant stomach cramps and diarrhea ever since 
his bout of amebiasis in Vietnam.  Review of the appellant's 
inpatient and outpatient VA and private medical treatment 
records dated reveals no mention of any residuals of 
amebiasis.  Private outpatient treatment records dated in 
September 1998 indicate that the appellant had a history of 
adenomatous colon mucosa.  Private hospital records dated in 
September 1998 indicate that the appellant had been given 
diagnoses of gastro-esophageal reflux (GERD) and 
diverticulosis.  The appellant also reported at that time 
that he had had several benign polyps removed.  Records from 
the appellant's July 2000 hospitalization in a private 
facility include no clinical findings of any gastrointestinal 
symptomatology or residuals of amebiasis.  Private outpatient 
reports dated in July 2000 include diagnoses of GERD and a 
small hiatal hernia.  A November 2002 private colonoscopy 
report indicates that the appellant had sigmoid 
diverticulosis without evidence of diverticulitis.  Colon 
polyps were found in August 2003.  The March 2004 VA hospital 
discharge summary includes diagnoses of reflux, irritable 
bowel syndrome and diverticulosis.  The review of systems 
indicates that the appellant had recently gained 15-20 
pounds, that his appetite was good, that he had no dysphasia, 
that he had no abdominal pain and that he had no nausea or 
vomiting.  Physical examination of the abdomen was normal.  
The rectal examination was also normal.  Guaiac testing was 
negative.  There were no complaints of, or treatment for, any 
gastrointestinal conditions during this hospitalization.

There is no competent medical evidence of record that the 
appellant is currently diagnosed with any chronic residuals 
from his in-service bout with amebiasis, or that he has been 
treated for any such residuals.  There is no medical opinion 
of record stating that any of the appellant's currently 
diagnosed gastro-esophageal or gastrointestinal pathology is 
directly related to his in-service bout of amebiasis.

The Board has considered each item of evidence that has been 
added to the record since the September 1984 rating decision 
to determine if it meets the test of being new and material.  
The Board finds that the assertions of the appellant that he 
suffers from amebiasis residuals or that his current 
gastrointestinal problems are due to his in-service amebiasis 
are not competent medical evidence with regard to the issue 
of whether any current pathology is etiologically related to 
any incident of service.  Layno v. Brown, 6 Vet. App. 465 
(1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to the etiology of any disease or 
as to any relationship between the onset of any 
gastrointestinal disorder and any in-service incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's spouse or representative as to 
the etiology of any gastrointestinal pathology is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that all such statements are 
cumulative evidence.  

Moreover, the appellant's written statements tend to re-state 
contentions that were on file at the time of the prior 
denial.  The written statements of the appellant's spouse and 
representative also reiterate previous evidence of record and 
are thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Furthermore, the evidence added to the record after September 
1984 does not provide any competent medical opinion 
concerning the etiology of the claimed gastrointestinal 
symptomatology, nor does the evidence demonstrate the 
existence of any amebiasis residuals.  In 1984, the 
appellant's amebiasis residuals claim was denied because 
there was no medical evidence of record demonstrating the 
existence of any such residuals.  The new evidence, when 
viewed with the old evidence, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, especially because there is no evidence of any 
current amebiasis residuals and because there is no competent 
medical opinion establishing the existence of a nexus between 
the in-service amebiasis and any current gastrointestinal 
pathology.

The evidence submitted subsequent to the September 1984 
rating decision does not provide relevant competent 
information as to the question of whether the appellant 
suffers from any gastrointestinal impairment that is 
etiologically related to service.  The Board therefore finds 
that the evidence cited above does not constitute new and 
material evidence sufficient to reopen the claim for service 
connection for the residuals of amebiasis.

Consequently, the evidence presented since the September 1984 
rating decision is not new and material and the appellant's 
claim as to service connection for the residuals of amebiasis 
is not reopened.



ORDER

New and material evidence not having been received, the claim 
of service connection for the residuals of amebiasis is not 
reopened; the application to reopen is denied.


REMAND

The appellant contends that the PTSD disability at issue is 
more disabling than currently evaluated and that an increased 
rating is warranted from the date service connection was 
initially granted.  He has submitted evidence showing that he 
was hospitalized in March 2004, after a suicide attempt and 
that his global assessment of functioning score (GAF) was 35 
at the time of discharge.  The complete records from that 
hospitalization have not been added to the claims file.  In 
addition, VA treatment records dated between August 2003 and 
March 2004 are not of record.

The appellant's claim for an increased initial evaluation for 
PTSD cannot be fairly decided on the basis of the medical 
evidence currently of record.  Therefore, the claim is 
remanded so that additional evidence may be associated with 
the claims file.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Here, the RO has not 
provided the appellant with information concerning effective 
dates.

The medical evidence of record is insufficient for the Board 
to render a decision on the nature, extent and severity of 
the appellant's PTSD.  These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for an increased 
initial evaluation for PTSD and of what 
part of such evidence he should obtain 
and what part the Secretary will attempt 
to obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The 
appellant should be told to submit all 
pertinent evidence he has in his 
possession.  

2.  All VA inpatient records and all VA 
outpatient records relating to 
psychiatric treatment of the appellant 
for should be identified and obtained, 
including those associated with his March 
2004 hospitalization.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the appellant 
to obtain the names and addresses of all 
mental health care providers, private or 
government, who have treated him for PTSD 
and any related problems since 2000.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above development is 
completed, the RO should arrange to have 
the appellant examined by a psychiatrist 
in order to determine the current status 
of his PTSD disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  (The opinions requested 
below should be obtained even if the 
appellant does not report for the 
examination.)  

The psychiatric examiner should utilize 
the data obtained from the examination, 
as well as the data contained in the 
claims file, and offer an opinion as to 
the severity of the appellant's PTSD as 
it bears on the occupational and social 
impairment of the appellant rather than 
solely on the examiner's assessment of 
the level of disability at the moment of 
the examination.  All appropriate testing 
should be accomplished.  

To the extent possible, the psychiatrist 
should indicate the historical degree of 
impairment due to PTSD.  Based on a 
review of the claims file and the 
examination findings, the examiner should 
describe how the symptoms of the service-
connected PTSD have affected the 
appellant's social and industrial 
capacity.  

Based upon the review of the record, the 
psychiatrist should provide a Global 
Assessment of Functioning (GAF) Score 
indicating the level of impairment 
produced by the service-connected PTSD 
for the years from 2000 to the present.  
It is imperative that the psychiatrist 
also provide a definition of the GAF 
score.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner's report.  If the report does 
not include all adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

6.  Thereafter, the RO should re-
adjudicate the initial rating claim.  
That readjudication should reflect 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


